IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,714-02


                            EX PARTE CAVU MANGUM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 02-3-6531-A IN THE 24TH DISTRICT COURT
                              FROM JACKSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of theft

of money between $1,500 and $20,000 and sentenced to ten years’ imprisonment. He did not appeal

his conviction.

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he allowed Applicant to plea to an illegal sentence.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these
                                                                                                         2

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make specific findings as to what range of

punishment Applicant faced and how he was admonished. If necessary, the court shall also make

findings addressing whether the doctrine of laches applies to this writ application and, if so, whether

the State is prejudiced. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

documents relating to Applicant’s guilty plea in this case, all affidavits and interrogatories or the

transcription of the court reporter’s notes from any hearing or deposition, along with the trial court’s

supplemental findings of fact and conclusions of law, shall be forwarded to this Court within 120

days of the date of this order. Any extensions of time must be requested by the trial court and shall

be obtained from this Court.
                          3

Filed: December 5, 2018
Do not publish